SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 23, 2010 BIOPHARM ASIA, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-25487 88-0409159 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) New Agriculture Development Park Daquan Village, Tonghua County, Jilin Province, P.R. China (Address of principal executive offices) (Zip Code) 011-86-435-5211804 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_|Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On June 23, 2010, the Company issued a press release concerning its pending acquisition of Beijing Zhihe Ruikang Hospital Management Ltd. A copy of the press release isattached hereto as Exhibit 99.1. The information in this Form 8-K, including Exhibit 99.1 attached hereto, shall not be deemed as "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liabilityof such Section, nor shall it be deemed incorporated by reference in any filing by the Company under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing, unlessexpressly incorporated by specific reference in such filing. Item 9.01 Exhibits. Exhibit No. Description Press Release: BioPharm Asia Introduces Beijing Zhihe Ruikang Hospital Management Ltd. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by theundersigned hereunto duly authorized. BIOPHARM ASIA, INC. Dated: June 23, 2010 By: /s/ Wenzhong Qin Wenzhong Qin Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release: BioPharm Asia Introduces Beijing Zhihe Ruikang Hospital Management Ltd. .
